Citation Nr: 0708503	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  04-20 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for a 
duodenal ulcer with gastritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. McElwain


INTRODUCTION

The veteran had 4 years and 1 month of active service, served 
between October 1941 and July 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2003 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection is in effect for a duodenal ulcer with 
gastritis, and the ulcer with gastritis is rated at 10 
percent under Diagnostic Code (DC) 7305.  The veteran has 
also been noted to have gastrointestinal reflux disorder 
(GERD), a hiatal hernia, and a gastric ulcer.  See March 2002 
upper gastrointestinal series; April 2002 RO Rating Decision 
(summary of past assessments).

The veteran has reported that he received treatment from a 
private doctor, Dr. Sonderling.  The RO requested records 
from Dr. Sonderling in April 2003 and received no reply.  The 
RO never informed the veteran that these records were not 
obtained or followed-up on the matter.  The RO should request 
another authorization and consent to release information form 
from the veteran for Dr. Sonderling's private treatment 
records.  

Additionally, the Board notes that in the April 2005 VA 
examination record, the examiner reported that the veteran 
was hospitalized in January 2005 for severe abdominal pain 
from the epigastrium towards the cephalad.  The 
hospitalization record is not associated with the claims 
file.  It should be obtained.  

The examination record also reports that the veteran had an 
upper endoscopy in April 2005, and the examiner declined to 
give a complete opinion until after reviewing the endoscopy 
results.  March and May 2005 VA treatment records also report 
that an esophagogastroduodenoscopy was performed in April, 
and the May 2005 VA treatment record reports that the results 
showed a hiatal hernia, prominent antral folds, and 
gastritis.  The April 2005 endoscopy record is not associated 
with the claims file and there is no indication that the VA 
examiner reviewed the record (there is no addendum associated 
with the examination of record).  The April 2005 endoscopy 
record should be obtained.  

The veteran has requested another VA examination.  If an 
endoscopy or gastrointestinal series has not been conducted 
more recently than April 2005, then a VA examination should 
be conducted to determine the current severity of the 
veteran's duodenal ulcer with gastritis.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the veteran's authorization and 
consent for the release of records from 
Dr. Sonderling and obtain those records 
if consent is given.  If the records are 
not received, the veteran should be so 
informed.  

2.  Obtain the April 2005 VA endoscopy 
record, and all VA treatment records from 
October 2005, forward.  

3.  Request more information from the 
veteran about where he was hospitalized 
in January 2005.  Once the source of the 
record is located, request the 
hospitalization record.  

4.  If the record does not include the 
results of an endoscopy dating after 
April 2005, the veteran should be 
scheduled for a VA examination to 
determine the current severity of his 
duodenal ulcer with gastritis.

5.  Following any additional development 
deemed appropriate, the claims should 
again be reviewed.  If any of the 
benefits sought are not granted, the RO 
should issue a supplemental statement of 
the case and allow the appellant an 
appropriate opportunity to respond.  
Thereafter, the claims should be returned 
to the Board for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




